Title: To George Washington from Colonel Stephen Moylan, 23 July 1778
From: Moylan, Stephen
To: Washington, George


          
            Sir
            Topan [Tappan, N.Y.] 23d July 1778
          
          your orders of the 16th reachd me the 19th instant, and agreeable thereto I have Marchd
            the three Regiments of horse to this place.
          I have seen your Excellencys instructions to Captain Hopkins, to which I will pay due
              attention, the English Neighborhood, woud be a good
            place for the Cavalry, if they are to stay any time on this Side the River, I shall
            expect further orders from your Excellency by the bearer and I am with truth Sir your most obligd H. St
          
            Stephen Moylan
          
          
            P.S. I am Engagd to Miss Vanhorne.
          
        